Citation Nr: 1540475	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to March 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO) which continued the denial of service connection for an acquired psychiatric disorder, to include PTSD.  In May 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

Although the RO implicitly reopened the Veteran's claims by deciding the issue of service connection for an acquired psychiatric disorder, to include PTSD, on the merits; the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matter on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The matter of service connection for an acquired psychiatric disorder, to include PTSD, on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied the Veteran service connection for PTSD based essentially on finding that he did not have a verified stressor.  

2.  An unappealed March 2008 rating decision denied the Veteran service connection for an acquired psychiatric disorder, to include PTSD, based essentially on finding that there was no evidence relating his acquired psychiatric disorder, to include PTSD and anxiety disorder not otherwise specified, to a verified in-service stressor.  

3.  The evidence received since the July 2005 and March 2008 rating decisions includes diagnoses of an acquired psychiatric disorder, to include PTSD and anxiety disorder not otherwise specified, and opinions relating these acquired psychiatric disorders to stressor events in service.  This evidence relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder, to include PTSD, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Inasmuch as this decision grants the portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

An unappealed July 2005 rating decision denied the Veteran service connection for PTSD based essentially on finding that he did not have a verified stressor.  Subsequently, an unappealed March 2008 rating decision denied the Veteran service connection for an acquired psychiatric disorder, to include PTSD, based essentially on finding that there was no evidence relating his acquired psychiatric disorder, to include PTSD and anxiety disorder not otherwise specified, to a verifiable in-service stressor.  He did not appeal these decisions (or submit additional evidence in the year following) and they became final based on the evidence then of record.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the July 2005 rating decision included the Veteran's service medical records, which are silent for mental health treatment or complaints, and his post-service treatment records, which show initial treatment for complaints of stress and anxiety in February 2004.  Post-service treatment records also show that the Veteran reported his ex-wife had been murdered.  During PTSD assessment, the Veteran's reported stressor events were exposure to missile attacks when he had to wear protection from biological and chemical weapons (during temporary duty at an airfield in Kuwait), losing friends during the war and knowing a pilot who was a prisoner of war (POW).  He also reported being distressed over the murder of his ex-wife (having had excellent performance evaluations prior to her death and taking a stress-related leave of absence from work from February to June 2004, when he was cleared to return to work after undergoing a psychiatric assessment showing he had recovered from a diagnosis of bereavement).  The diagnosis was PTSD and insomnia.  Post-service treatment records also include a diagnosis of PTSD with depression based on his reports of fearing for his life throughout his period of Persian Gulf service.  (The claim was denied because it was determined that his stressor events were unverifiable.)

The evidence of record at the time of the March 2008 rating decision includes additional stressor events of having put out a fire while serving aboard the USS Moinester (verified) and fear of SCUD missile attacks while serving aboard the USS Theodore Roosevelt (unverified).  The additional evidence also includes a January 2008 VA examination report which showed that the Veteran did not meet the criteria for a diagnosis of PTSD as a result of his verified stressor of having put out a fire while serving aboard the USS Moinester.  Rather, the diagnosis was anxiety disorder not otherwise specified related to his service in the Navy.  (The claim was denied in the absence of evidence relating his acquired psychiatric disorder, to include PTSD and anxiety disorder not otherwise specified, to a verified in-service stressor).

Evidence received since the July 2005 and March 2008 rating decisions includes a finding that, based on his "confirmed service aboard the USS Theodore Roosevelt (CVN-71) during Operation Desert Shield during the first Persian Gulf War, it was conceded that such service would reasonably involve exposure to or rather constitute service in a potentially hostile military environment."  Notably, the Veteran's physical presence in Kuwait during an alleged temporary duty assignment from January through March 1991 was not conceded.  The additional evidence also included statements from the Veteran's mental health treatment providers, most recently in May 2015, indicating that he meets the criteria for a diagnosis of PTSD.  [The claim remained denied because there was no diagnosis of PTSD based on fear of hostile military and/or terrorist activity or a link between his acquire psychiatric disorder (adjustment disorder with mixed anxiety and depressed mood and alcohol abuse) and his military service.]  This evidence was not of record at the time of the prior rating decisions, and is new.  As is noted above, for the purpose of reopening it is presumed credible.  As it concedes a stressor event in service, indicates that the Veteran meets the criteria for a diagnosis of PTSD and suggests that the Veteran has an acquired psychiatric disorder related to and in-service stressor event, it pertains to unestablished facts necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating such claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence received since the prior final rating decisions is both new and material, and that the claim of service connection for PTSD may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


REMAND

Reopening the claim triggers VA's duty to assist by securing a medical opinion, if necessary.  Given the psychiatric diagnoses and conflicting etiology opinions of record (to include questions of sufficiency of stressor to support a PTSD diagnosis), the Board finds that an examination to secure a VA medical advisory opinion to resolve the existing conflict in the evidence is necessary.  

In addition, review of the record shows that the Veteran is in receipt of ongoing mental health treatment.  Records of such treatment may be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.


Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After completing the foregoing, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  The Veteran's claims file and copies of all pertinent records should be made available to the examiner for review.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail. 

a)  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record (to specifically include the finding that the Veteran's service was such that he could have been placed in fear of hostile military or terrorist activity while serving aboard the USS Theodore Roosevelt and having put out a fire while serving aboard the USS Moinester).  The examiner is instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.  

b)  Please identify all psychiatric disorder(s), to include PTSD, under the DSM IV criteria.

c)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner and/or whether the diagnosis of PTSD is based on the Veteran's fear of hostile military or terrorist action.  The opinion of the examiner must reconcile the conflicting opinions as to whether the Veteran experiences psychiatric symptoms which meet the diagnostic criteria to support a diagnosis of PTSD. 

d)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service, to include his fear of hostile military or terrorist activity in service.  

In rendering the requested opinions, the examiner must (1) acknowledge the Veteran's mental health complaints and treatment following the murder of his ex-wife and (2) reconcile the conflicting opinions as to the nature and etiology of his psychiatric disorders.  The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


